DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE)
An RCE under 37 C.F.R. § 1.114, including the fee set forth in § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under § 1.114, and the fee set forth in § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to § 1.114.  Applicants’ submission filed on February 10, 2022 has been entered.

Response and Claim Status
The instant Office action is responsive to the response received February 10, 2022 (the “Response”).
In response to the Response, the previous (1) rejection of claims 1–7 under 35 U.S.C. § 112(a); and (2) rejections of claims 1–20 under 35 U.S.C. § 103
are WITHDRAWN.
Claims 1–20 are currently pending.  

Allowable Subject Matter
Claims 1–20 allowed.
Regarding claim 1, while Lopez et al. (US 9,270,639 B2; filed Dec. 27, 2013) teaches assigning an incoming network packet (“network traffic data packets” at 7:20–21) to a service node (“For example, for the address bit combination of 1101 a port 14 is assigned and all the data traffic containing 1101 bit combination in the respective bits of destination address are redirected to port 14” at 21:29–32) of a plurality of service nodes (fig. 3, items 320a–n; fig. 4, item 
the prior art of record does not teach assigning the incoming network packet to a service node of the plurality of service nodes by identifying an IP address of the service node from the fragment of the source IP address serving as the load balancing tag from a plurality of rules mapping fragments of source IP addresses to different traffic buckets corresponding to IP addresses of different service nodes including the IP address of the service node.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: US-20130188494-A1; US-7062571-B1; US-10091112-B1; and US-9853903-B1.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449